

REAL PROPERTY MANAGEMENT AGREEMENT




THIS REAL PROPERTY MANAGEMENT AGREEMENT (“Agreement”) is effective as of the
21st day of November, 2019, by and between Hartman Park Ten Place I & II, LLC, a
Texas limited liability company (“Company”), and Hartman Income REIT Management,
Inc., a Texas corporation (“Manager”).


ARTICLE I
AGENCY; TERM


A. Appointment/Acceptance. Company hereby appoints Manager, and Manager hereby
accepts appointment, on the terms and conditions hereinafter provided, as
exclusive managing and leasing agent for Company with respect to those certain
commercial office buildings, being 1.630 acres more or less (One Park Ten Place)
and 1.683 acres more or less (Two Park Ten Place), located at 16365 Park Ten
Place. Houston, Texas 77084 and 16300 Katy Freeway, Houston TX 77094,
respectively, as more fully described herein (the “Property”).


B. Term. Subject to Article IV below, the term of this Agreement (the “Term”)
shall be a period of one (1) year from the date first set forth above and
thereafter shall be automatically extended on an annual basis unless terminated
in writing by either Company or Manager at least thirty (30) days prior to the
expiration of the Term or extension thereof.


ARTICLE II
MANAGER’S DUTIES


A.  Power and Authority. Manager shall have, and is hereby granted, full power
and authority to exercise all functions and perform all duties in connection
with the operation and management of the Property, subject to the right retained
by Company to supervise the activities of Manager pursuant to this Agreement.
The power and authority of Manager shall include but not be limited to:


1.Investigating, hiring, paying, supervising and discharging all personnel
necessary or desirable, in Manager’s good faith judgment, to be employed in
connection with the maintenance and operation of the Property. Compensation for
the service of all such employees and the cost of worker’s compensation
insurance and any benefits with respect to such employees shall be an operating
expense of the Property. Manager, on behalf of Company, may employ affiliated
persons or entities of Manager or Company (hereinafter “Affiliates”) as long as
such employment is at rates that do not exceed commercially reasonable rates
that would be paid to an unaffiliated person or entity for similar services,
supplies, materials or other such dealings. Manager is authorized to engage, on
behalf of and at the expense of Company, professional persons (such as lawyers
and accountants) and consultants (such as tax and energy consultants) to render
services for the Property.


2.Maintaining business-like relations with tenants.


3.Using good faith efforts to lease vacant space in the Property and renew
existing leases with tenants in accordance with the current rental schedule from
time to time submitted by Manager and approved by Company (or in the absence of
such current rental schedule approved by Company, at rents reasonably determined
by Manager taking into consideration market factors then prevailing) and on such
other terms and conditions as Manager in its sole discretion shall determine.
Manager shall execute leases and rental agreements with tenants and agreements
with concessionaires in Manager’s name as agent for Company on such terms and
conditions as Manager, in its sole discretion, shall determine. Manager shall
have the right to reduce the rental rate by an amount up to ten percent (10%) of
the rental rate stipulated on the then current rental schedule approved by
Company (if any) if, in Manager’s sole discretion, such reduction is necessary
to expedite rental of such space under the competitive rental and economic
conditions then prevailing.


1



--------------------------------------------------------------------------------



4.Collecting all monthly rentals and other charges due from tenants, all rents
and other charges due from concessionaires, users of parking spaces and from
users or lessees of other facilities in the Property. Company hereby authorizes
and directs Manager to request, demand, collect, receive and receipt for any and
all charges or rents which may at any time be or become due to Company, and to
take such legal action as necessary to evict tenants delinquent in payment of
monthly rent and to take such legal action as necessary to collect any rentals
owing from tenants.


5.Causing the buildings, appurtenances and grounds on the Property to be
maintained according to customary industry standards including, but not limited
to, landscaping, interior and exterior cleaning, painting and decorating,
plumbing, steam fitting, carpentry and other normal maintenance and repair work
or any extraordinary maintenance and repair work deemed necessary or desirable
by Manager, in Manager’s good faith judgment.


6.Making contracts for water, electricity, gas, fuel, oil, telephone, pest
control, trash removal, insurance and other necessary services as Manager shall
deem necessary or desirable, in Manager’s good faith judgment. Additionally,
Manager shall place purchase orders for such equipment, tools, appliances,
materials and supplies as are necessary or desirable, in Manager’s good faith
judgment, to properly maintain the Property. All such contracts and orders may
at Manager’s choice be made in either the name of Manager or in the name of
Company and shall be on such terms and conditions as Manager deems advisable.
Manager shall use good faith efforts to have such contracts provide that Manager
(or Company, as applicable) can terminate on thirty (30) days’ notice.


7.Taking such action as may be necessary or desirable, in Manager’s good faith
judgment, to comply with any orders or requirements affecting the Property
issued by federal, state, county or municipal authority having jurisdiction over
the Property. Manager shall promptly notify Company of the receipt and contents
of any such governmental orders or requirements.


8.Causing to be disbursed or paid, from the monies collected from the operation
of the Property and such other monies as may or shall be advanced by Company to
Manager: (1) salaries and any other compensation or fees due and payable to
Manager and employees of the Property in connection with the management of the
Property and the cost of workers’ compensation insurance with respect to such
employees; (2) payments required to be made to the holders of any mortgages
affecting the Property; (3) current amounts due for premium charges under
contracts of insurance for fire and other hazard insurance premiums and amounts
due for ad valorem taxes or other assessments on the Property; (4) sums
otherwise due and payable in connection with the operation and management of the
Property, including but not limited to, utility bills, service bills, supply
bills license fees and payroll taxes; (5) repair expenses, capital improvement
costs and other sums retained for such reserves as Manager deems necessary or
desirable, in Manager’s good faith judgment, for the prudent management and
operation of the Property; and (6) the balance of funds, if any, shall be paid
monthly to Company. Unless otherwise agreed to in writing by Manager and
Company, such payments and disbursements shall be made by Manager in any order
it may determine.


9.Verifying appraisals and bills for real estate and personal property taxes,
improvement assessments and other like charges which are or may become liens
against the Property. Manager may pay the bills or take such legal action as
necessary to appeal such tax appraisals as Manager may decide, in its reasonable
judgment, to be prudent.


A.Manager’s Right to Subcontract. Manager reserves the right, in its sole
discretion, to subcontract some or all of the property management and leasing
functions described herein to property managers, leasing agents and certain
other third parties. However, except as expressly provided herein, the fees to
be paid to Manager under this Agreement are inclusive of fees payable to such
third parties and Manager will pay the third parties with whom it subcontracts
for these services a portion of its property management or leasing fees.


B.Company’s Right to Supervise. Company at all times shall have the right to
supervise Manager in its performance of any or all of these activities. Company
shall have the right, if it so elects, to direct Manager in the conduct of any
of these activities. Absent any such direction from Company, Manager shall be
entitled to perform its duties hereunder in accordance with its own good faith
judgment.


2



--------------------------------------------------------------------------------



C.Agency Payments. Except for the employment, supervision and discharge of
personnel in connection with the maintenance and operation of the Property, who
shall be employees of Manager and not of Company (although all costs with
respect to such employees shall, to the extent allocable to the Property, be
deemed costs of the Property), all action taken by Manager pursuant to the
provisions of this Agreement shall be done as agent of Company and obligations
or expenses incurred thereunder shall be for the account, on behalf and at the
expense of Company, but any such actions may be taken or made either in
Company’s name or Manager’s name. Any payments to be made by Manager hereunder
shall be made out of such funds as are available from rentals and other
collections from the Property and such other monies as may be provided by
Company. In the event anticipated disbursements for Property expenses and
Company management shall in any month be in excess of the anticipated revenues,
Company agrees to advance sufficient funds to meet the obligations (including
all costs with respect to the employees of the Property described in Article
II(A)(1) hereof, including Affiliates, the Management Fee (as defined in Article
III), reimbursement of expenses described in Article III(A) hereof, within
fifteen (15) days after Manager’s request. Manager shall not be obligated to
make any advance to or for the account of Company or to pay any sum contemplated
by this Agreement except out of funds held by Manager on behalf of Company or
out of funds provided by Company to Manager, nor shall Manager be obligated to
incur any liability of or for the account of Company without assurance or proof
from Company that the necessary funds for the discharge thereof will be provided
promptly.


D.Bank Account. Company has established a bank account in accordance with those
certain requirements in those certain loan documents for a loan in the amount of
$8,100,000.00 with JPMorgan Chase Bank, National Association for the purchase of
the Property (“Loan Documents”). Manager shall comply with all terms of the Loan
Documents. Subject to the requirements of the Loan Documents, Manager has
authority to draw thereon (a) for any payments to be made by Manager pursuant to
the terms of this Agreement, (b) to discharge any liabilities or obligations
incurred pursuant to this Agreement, and (c) for the payment of the Management
Fee described in Article III(A) hereof and the various expense reimbursements
due Manager hereunder.


E.Operating Budget. On or before December 1 of each year, Manager shall prepare
and submit to Company for its consent an operating budget with respect to the
Property for the next ensuing calendar year (the “Budget”). If Company does not
consent to the Budget submitted by Manager then, pending such consent or the
submission to Manager by Company of an alternative Budget, Manager shall be
authorized to rely on the Budget for the prior year, but with a four percent
(4%) increase in each line item.


F.Discretion. Manager shall have and is hereby granted sole and complete
discretion to exercise the powers and functions granted herein and Manager shall
not be required to consult with Company or obtain Company’s approval before
taking any action permitted hereunder; provided, however, except in cases of
emergency, Manager shall not incur any obligation in excess of $10,000.00
without the consent of Company. The approval by Company of a Budget shall be
deemed the consent of Company to the expenses indicated on such Budget. For
these purposes, an “emergency” shall be deemed to exist if in the good faith
judgment of Manager, prompt maintenance or repairs are needed in order to
prevent death, bodily injury or material property damage.


G.Records. Manager shall maintain, or cause to be maintained, books of account
of all receipts and disbursements from the management of the Property. Manager
shall provide monthly statements to Company containing occupancy information and
collection and disbursement reports. Manager shall allow Company’s accountant or
other representatives to review the books and records of the Property during
reasonable business hours. Manager also shall provide Company with an annual
report for the Property containing information about occupancy and receipts and
disbursements for the immediately preceding calendar year.


ARTICLE III
COMPENSATION OF MANAGER


A. Property Management.


1.Management Fee. Company shall pay to Manager, as base compensation for
Manager’s duties and obligations under this Agreement, a property management fee
(the “Management Fee”) equal to three percent (3.0%) of the Effective Gross
Revenues (as hereinafter defined) for the management of the Property. Company
shall pay the Management Fee to the Manager within ten (10) days after the end
of each calendar month, based upon the Effective Gross Revenues during said
calendar month. For purposes of this Agreement, “Effective Gross Revenues” shall
mean all payments actually collected from tenants and occupants of the Property,
exclusive of (a) security and deposits (unless and until such deposits have been
applied to the payment of current or past due rent) and (b) payments received
from tenants in reimbursement of expenses of repairing damage caused by tenants.


3



--------------------------------------------------------------------------------



2.Leasing Fee. If Manager provides leasing services with respect to a Property,
Company shall pay to Manager a leasing fee (the “Leasing Fee”) in an amount
equal to the leasing fees charged by unaffiliated persons rendering comparable
services in the same geographic location of the applicable property. The Leasing
Fee shall be payable upon execution of each lease.


3.Construction Management Fee. In the event that Manager supervises the
construction or installation of tenant improvements to the Property, Company
shall pay Manager a construction management fee equal to 5% of the costs of the
construction or installation of the tenant improvements.


4.Oversight Fee. In the event that Company contracts directly with a third-party
property manager in respect of a Property, Company shall pay Manager an
oversight fee equal to 1.0% of the Effective Gross Revenues of the Property
managed. In no event will the Company pay both a property management fee and an
oversight fee to Manager with respect to any particular property. The foregoing
fee shall be payable only from net cash flow from the Property after payment of
all sums then due to the holder of the mortgage on the Property.




5.Reimbursement of Expenses. Company, within fifteen (15) days of a request by
Manager, shall reimburse Manager for all reasonable and necessary expenses
incurred or monies advanced by Manager in connection with the management and
operation of the Property. However, Manager shall not be reimbursed for its
overhead, including the salaries and expenses of employees relating to the
management of the Property except as expressly provided in Article II(A)(1)
hereof. Manager shall have no obligation to advance any of its own funds for the
management of the Property.


a.Miscellaneous. The fees and reimbursements set forth in the Article III are
cumulative; and the obligations of Company pursuant to Article III shall survive
the termination of this Agreement.


ARTICLE IV
TERMINATION


A. Termination. Notwithstanding anything herein to the contrary, but subject to
Article IV(B) below, Manager and Company shall each have the right, upon sixty
(60) days prior written notice to the other party to terminate this Agreement in
its entirety or as to a specific Property or Property with the mutual consent of
Company and Manager.


B. Default. Notwithstanding anything herein to the contrary, either party shall
have the right (without limitation of its other rights and remedies) to
terminate this Agreement in the event of a default by the other party if such
default is not cured within thirty (30) days after written notice is given to
the other party (provided that if such default cannot reasonably be cured within
such thirty (30) day period, the cure period shall be extended as may reasonably
be required provided that the party obligated to cure such default endeavors
with diligence to do so). Additionally, Company shall have the right (without
limitation of its other rights and remedies) to immediately terminate this
Agreement at any time upon written notice to Manager in the event of Manager’s
fraud, gross malfeasance, gross negligence or willful misconduct.


C. Termination Payments. Upon termination in whole or as to any Property,
Company and Manager shall immediately account to each other with respect to all
matters outstanding and all sums owing each other as of the effective date of
termination. Manager shall be entitled to retain copies of such books and
records pertaining to such Property as Manager deems appropriate, provided
Manager shall bear the cost of such photocopying.



4



--------------------------------------------------------------------------------



ARTICLE V
INSURANCE; INDEMNIFICATION OF MANAGER


A. Insurance. Except as otherwise agreed in writing between the parties hereto,
Manager shall maintain (subject to reimbursement as an expense of the Property)
all risk casualty insurance, and public liability insurance for the Property
with a broad form comprehensive general liability endorsement, in such amounts
as Manager may deem appropriate. Any and all other insurance maintained for the
Property shall be the sole responsibility of Company. Each party shall provide
the other with copies of all insurance policies maintained by such party with
respect to the Property.


B. Indemnification. Manager shall have no liability to Company for any loss
suffered by Company which arises out of any action or inaction of Manager if
Manager, in good faith, determined that such course of conduct was in the best
interest of Company and such course of conduct did not constitute gross
negligence or willful misconduct of Manager. Company shall indemnify Manager
against all claims, actions, damages, losses, judgments, liabilities, costs and
expenses (including attorneys’ fees) and amounts paid in settlement of any
claims sustained by Manager in connection with the management of the Property
and the management services provided pursuant to this Agreement, provided that
the same were not the result of gross negligence or willful misconduct on the
part of Manager (collectively, “Unauthorized Acts”). Manager shall indemnify
Company against all claims, actions, damages, losses, judgments, liabilities,
costs and expenses (including attorneys’ fees) and amounts paid in settlement of
any claims sustained by Company arising out of or in connection with
Unauthorized Acts. Indemnities herein contained shall not apply to any claim
with respect to which the indemnified party is covered by insurance, provided
that the foregoing exclusion does not invalidate the indemnified party’s
insurance coverage. The indemnification provisions set forth herein shall
survive termination of this Agreement.


C. Waiver. Notwithstanding anything herein to the contrary, each party hereby
waives any claim against the other to the extent recoverable by insurance
carried or required to be carried by the claimant hereunder.


ARTICLE VI
MISCELLANEOUS


A. Binding Obligation; Assignment. This Agreement shall inure to the benefit of
and constitute a binding obligation upon the parties hereto and their respective
successors and assigns. Subject to Article VI(G), no party may assign its rights
or delegate its duties hereunder without the prior written consent of the other
party, such consent not to be unreasonably withheld.


B. Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto with respect to the matters set forth herein, and shall not be
changed, modified or amended, except by an instrument in writing after this date
signed by both of the parties hereto with the same formalities as the execution
of this Agreement.


C. Relief. Company and Manager each shall be entitled to injunctive and other
equitable relief to enforce the provisions of this Agreement.


D. Competitive Activities. Manager (and any Affiliate) may acquire, own,
promote, develop, operate and manage real property (or any one or more of the
foregoing) on its own behalf or on behalf of any other person or entity. Manager
(and any Affiliate), notwithstanding the existence of this Agreement, may engage
in any activity it so chooses, whether such activity is competitive with the
Property or Company or otherwise, without having or incurring any obligation to
offer any interest in such activities to Company. Neither this Agreement nor any
activity undertaken pursuant hereto shall prevent Manager (and any Affiliate)
from engaging in such activities or require Manager (and any Affiliate) to
permit Company to participate in such activities, and, as a material part of the
consideration for Manager’s execution hereof, Company hereby waives,
relinquishes and reserves any such right or claim of participation.


E. Time Obligation. Manager shall not be required to spend all of its time in
the performance of its duties hereunder, but, rather, shall spend such time as
it deems reasonably necessary for the business-like management of the Property.



5



--------------------------------------------------------------------------------



F. Notices. Notices or other communications required or permitted to be given
hereunder shall be deemed duly made or given, as the case may be, if in writing,
signed by or on behalf of the person making or giving the same, and shall be
deemed completed upon the first to occur of receipt or two (2) days after
deposit in the United States mail, first class, postage prepaid, addressed to
the person or persons to whom such offer, acceptance, election, approval,
consent, certification, request, waiver, or notice is to be made or given, at
their respective addresses:


If to Company:   Hartman Park Ten Place I & II, LLC
2909 Hillcroft
Suite 420
Houston, Texas 77057
Attention: General Counsel


If to Manager:   Hartman Income REIT Management, Inc.
2909 Hillcroft
Suite 420
Houston, Texas 77057
Attention: Allen R. Hartman


or, in any case, at such other address as shall have been set forth in a notice
sent pursuant to the provisions of this paragraph.


G. Consents; Approval. Wherever in this Agreement the consent or approval of a
party is required, such consent or approval shall not be withheld unreasonably
(except as expressly set forth herein to the contrary) and shall be deemed to
have been given if the party whose consent or approval is requested does not
notify in writing the party requesting such consent or approval otherwise within
ten (10) days after receipt of a written request for such consent or approval.


H. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be an original, but all of which shall constitute one instrument.


I. Situs. This Agreement and the rights and obligations of the parties hereto
shall be governed by and construed in accordance with the laws of the State of
Texas, without regard to the conflict of laws provisions thereof.


J. Headings. Article and section titles or captions contained in this Agreement
are inserted only as a matter of convenience and for reference and shall not be
construed in any way to define, limit, extend or describe the scope of any of
the provisions hereof.


K. Definitions. The words such as “herein,” “hereinafter,” “hereof,” and
“hereunder” refer to this Agreement as a whole and not merely to a subdivision
in which such words appear unless the context otherwise requires. The singular
shall include the plural, and the masculine gender shall include the feminine
and neuter, and vice versa, unless the context otherwise requires.


L. Severability; Invalidity. Each provision of this Agreement shall be
considered separable and if for any reason any provision or provisions herein
are determined to be invalid and contrary to any existing or future law, such
invalidity shall not impair the operation of or affect those portions of this
Agreement which are valid.


M. Additional Instruments, Acts. Each of the parties hereto shall hereafter
execute and deliver such further instruments and do such further acts and things
as may be required or useful to carry out the intent and purpose of this
Agreement and as are not inconsistent with the provisions hereof.


N. Time. Time is of the essence with respect to the dates set forth in this
Agreement.






[Signature Page Follows]




6



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written pursuant to due authority.






COMPANY:




HARTMAN PARK TEN PLACE I & II, LLC,
a Texas limited liability company




By:  _/s/ Allen R. Hartman_______________
Its Manager, Hartman Income REIT Management Inc.,
Allen R. Hartman, President


MANAGER:


HARTMAN INCOME REIT MANAGEMENT, INC.,
a Texas corporation




By: /s/__Allen R. Hartman________________
Allen R. Hartman, President
















7

